In a proceeding, inter alia, to invalidate a certificate of nomination purporting to nominate respondent Harold D. Epstein as candidate of the Conservative Party for the public office of Town Justice, Town of Poughkeepsie, to be voted for at the general election to be held on November 7, 1978, the appeal is from a judgment of the Supreme Court, Dutchess County, dated October 11, 1978, which denied the petition. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.